          Case 1:21-cr-00028-APM Document 32 Filed 02/23/21 Page 1 of 1 CO-290
 Notice of Appeal Criminal                                                                        Rev. 3/88



          United States District Court for the District of Columbia

 UNITED STATES OF AMERICA                           )
                                                    )
                       vs.                          )        Criminal No. 21-CR-28 APM
                                                    )
 Thomas E. Caldwell, et al                          )


                                      NOTICE OF APPEAL

                                                   Thomas E. Caldwell
Name and address of appellant:                     Central Virginia Regional Jail
                                                   13021 James Madison Hwy
                                                   Orange, VA 22960



Name and address of appellant’s attorney:          Thomas K. Plofchan, Jr.
                                                   Westlake Legal Group, PLLC
                                                   46175 Westlake Drive, Suite 320
                                                   Potomac Falls, VA 20165


Offense: 18 U.S.C. 371, 1512(c)(2), 1361, 1362, and 1742 (a)(1)-(2)

Concise statement of judgment or order, giving date, and any sentence:
    Oral Order of the Court on February 12, 2021 denying Defendant's Motion for Review
    of Detention Order (9), for the reasons stated on the record. See transcript pages
    56-75.
                                                               Central Virginia Regional Jail in Orange, Virginia
Name and institution where now confined, if not on bail:


        I, the above named appellant, hereby appeal to the United States Court of Appeals for the
District of Columbia Circuit from the above-stated judgment.

 February 23, 2021
 DATE                                               APPELLANT
                                                   /s/ Thomas K. PLofchan, Jr.
                                                    ATTORNEY FOR APPELLANT

GOVT. APPEAL, NO FEE
CJA, NO FEE
PAID USDC FEE                 ✔
PAID USCA FEE                 ✔
Does counsel wish to appear on appeal?                          YES ✔            NO
Has counsel ordered transcripts?                                YES ✔            NO
Is this appeal pursuant to the 1984 Sentencing Reform Act?      YES              NO ✔
